 
EXHIBIT 10.2


AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT


This Amendment No. 1 (this “Amendment”) to that certain Registration Rights
Agreement, dated as of January 26, 2011, by and among American Standard Energy
Corp., a Delaware corporation (the “Corporation”) and each purchaser identified
on the signature pages thereto (the “Registration Rights Agreement”), is made as
of March ___, 2011, by and among the Corporation and Holders holding no less
than two-thirds of the Registrable Securities issued and issuable pursuant to
the Purchase Agreement and the Transaction Documents on the Closing Date (each
as defined in the Registration Rights Agreement (collectively, the “Requisite
Holders”).  Defined terms used herein but not defined herein shall have the
meanings ascribed to them in the Registration Rights Agreement.
 
WHEREAS, Section 6(b) of the Registration Rights Agreement provides that the
Corporation shall not (i) prior to the Effective Date enter into any agreement
providing any right to include securities of the Company in a Registration
Statement other than the Registrable Securities or (ii) file with the Commission
a registration statement relating to an offering for its own account under the
Securities Act of any of its equity securities other than a registration
statement on Form S-8 or in connection with an acquisition, on Form S-4 until
the earlier of (a) the date that is thirty (30) days after the Initial
Registration Statement or New Registration Statement, as the case may be, is
declared effective and (b) the date that all Registrable Securities are eligible
for resale by non-affiliates without volume or manner of sale restrictions under
Rule 144 and without the requirement for the Corporation to be in compliance
with the current public information requirements under Rule 144;
 
WHEREAS, Section 6(e) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended with the written consent of the
Corporation and the Requisite Holders (together, the “Requisite Parties”); and
 
WHEREAS, the undersigned parties hereto hold a sufficient number of Registrable
Securities to constitute the Requisite Holders.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Amendment to Registration Rights Agreement.  Section 6(b) of the
Registration Rights Agreement is amended and restated in its entirety to read as
set forth below:
 
“No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements.  Except and to the extent specified in the Schedules to the Purchase
Agreement, prior to the Filing Deadline, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities and the Company shall not prior to the Filing Deadline
enter into any agreement providing any such right to any of its security
holders.  The Company shall not file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities other than a registration statement on Form S-8
or in connection with an acquisition, on Form S-4 until the Filing Deadline. For
the avoidance of doubt, the Company shall not be prohibited from filing
amendments to registration statements filed prior to the date of this Agreement
or a registration statement replacing a registration statement filed prior to
the date of this Agreement; provided that no such amendment or replacement
registration statement shall increase the number of securities registered on a
registration statement so previously filed.”


2.           Governing Law.  This Amendment shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of New York
without regard to its principles of conflicts of laws.


3.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment No.
1  to Registration Rights Agreement as an instrument under seal as of the date
first written above.



 
AMERICAN STANDARD ENERGY CORP.
       
By: 
      
Name: Scott Feldhacker
   
Title:   Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 